DETAILED ACTION
Election/Restrictions
Newly submitted claim 9 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is directed to an apparatus with specifics of a member for preventing movement and relative dimensions of components, which is patentably distinct and properly restricted from the originally presented invention as distinct apparatuses. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites a first state and a second state for an edge holder. The second state requires that the first engaging portion disengages the first guide rail. The claimed second state appears to be illustrated in figure 11 of the present application and described at paragraphs [0106]-[0109]. However, after review of these sections Examiner is still not clear as to how the edge holder maintains a given position once its engaging portion disengages the rail. Figure 11 appears to show a floating edge holder 78 disengaged from its rail and another floating edge holder 79 disengaged from its rail at a different vertical position from edge holder 78. From the cited sections, it is not apparent that there is some sort of linkage between the support member/rails and the edge holders when the holders are in disengaged positions. Thus, Examiner is left to wonder what exactly are the relative positions of the claimed components when the edge holders are disengaged from their rails. 
Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kawaguchi et al. (8,408,829) in view of Galtier et al. (6,523,822).

 	Regarding claim 1, Kawaguchi teaches a printing apparatus, comprising: 
a carriage (fig. 6, item 55) configured to support a liquid discharging head (fig. 6, item 716) for discharging liquid onto a medium (fig. 6, item P) being transported, and to be caused to perform scanning along a width direction (fig. 6, vertical on page) intersecting with a transport direction of the medium (fig. 6, into page); 
a supporting member (fig. 6, item 34) having a first guide rail (fig. 8, item 722) extending along the width direction, and a support face configured to support the medium (fig. 8, item 34/719); and 
an edge holder (figs. 5-9, item 712) having a first engaging portion (figs. 7-9, vertical portion 712 vertically below joining area of 712a and 712) engaged with the first guide rail, and a plate member (fig. 6, item 712a) covering a first end portion of the medium on a first direction side (fig. 1, bottom, right side at 61) in the width direction, wherein: 
the edge holder is configured to be in a first state or a second state,
when the edge holder is in the first state, the first engaging portion engages the first guide rail, and the edge holder is disposed in a first region to cover the first end portion of the medium (see figs. 8, 9), and
when the medium becomes jammed, a jam portion of the medium is raised and stuck between the carriage and the edge holder such that the carriage forces the ham portion into the edge holder in the width direction (see figs. 7-9, Note that this is necessarily how the device would work if there was a paper jam with the claimed specifics).
Kawaguchi does not teach wherein when the edge holder is in the second state, the first engaging portion disengages the first guide rail, and the edge holder is disposed in a retraction region away from the first end portion of the medium, such that the edge holder does not cover any portion of the medium or wherein the first engaging portion disengages with the first guide rail and enters the second state when the paper jam above occurs. Galtier teaches an edge holder with an engaging portion that engages a rail, and wherein, in a detached position, the edge holder disengages the rail so as not to contact media (Galtier, see figs. 1-5, Note first guide rail 22 and engaging portion directly below item 18 with unlabeled linear extension inserted into first guide rail 22 for reciprocation). It would have been obvious to one of ordinary skill in the art at the time of invention to configured the edge holding arrangement as disclosed by Galtier in the device of Kawaguchi because doing so would allow for a narrower support member by allowing for the edge holder to hang a small amount off of the support member to hold the widest sheets. 
Upon combination of Kawaguchi with Galtier, the edge holder of Kawaguchi would be extendable out of the first guide rail so that a sheet contact portion and the engaging portion were outside of the guide rail while a linear extending portion was still disposed in the guide rail. Note that the claim does not specify how exactly the edge holder is supported when it is in the retraction region. Note also that upon combination of the references, a sheet pushed by the carriage of Hasegawa in the direction of the edge holder would push the edge holder into a second state, as shown in Galtier’s figure 2. 	Regarding claim 2, Kawaguchi in view of Galtier teaches the printing apparatus according to claim 1,
 wherein the first guide rail is continuous with a side surface, on the first direction side, of the supporting member, and the retraction region is located on the first direction side of the side surface (Galtier, see fig. 2, Note that guide rail 22 is continuous with a side surface of the media handling device, and edge holder 18 is located in a retraction region). 

Regarding claim 6, Kawaguchi in view of Galtier teaches the printing apparatus according to claim 1, comprising: 
a maintenance device (Kawaguchi, fig. 1, items 60-62) disposed on the first direction side of the supporting member in the width direction (Kawaguchi, see fig. 1), and configured to be used for maintenance of the liquid discharging head, 
wherein an upper surface of the maintenance device is located on a lower side of a lower surface of the plate member in a state in which the first engaging portion is engaged with the first guide rail (Galtier, see fig. 2, Note that guide rail 22 is continuous with a side surface of the media handling device, and edge holder 18 is located in a retraction region). It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the guide rail and edge holder as disclosed by Galtier in the device disclosed by Kawaguchi because doing so would allow for a reduction of the size of the support member without having to reduce a size of the maximum size printable medium, thereby reducing the size of the overall device. Upon combination, in a retraction position, the lower side of Kawaguchi’s plate member would be located above the maintenance device shown in Kawaguchi’s figure 1. 

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Galtier as applied to claim 6 above, and further in view of Fuchi (7,918,452).

Regarding claim 3, Kawaguchi in view of Galtier teaches the printing apparatus according to claim 1. Kawaguchi in view of Galtier does not teach wherein the supporting member has a second guide rail extending along the width direction at a position different from that of the first guide rail in the transport direction, and the edge holder has a second engaging portion engaged with the second guide rail. Fuchi teaches two guide rails for an edge holder (Fuchi, see fig. 2, Note parallel guide rails for edge holder). It would have been obvious to one of ordinary skill in the art at the time of invention to add a second guide rail of the type disclosed by Fuchi to the device disclosed by Kawaguchi in view of Galtier because doing so would allow for a longer edge holder, thereby allowing for a longer range of flatness over the print medium along the conveyance direction. 	Regarding claim 4, Kawaguchi in view of Galtier and Fuchi teaches the printing apparatus according to claim 3, wherein the first guide rail and the second guide rail each have a concave shape recessed from the support face (Fuchi, see fig. 2), the first engaging portion and the second engaging portion have a convex shape protruding from the plate member toward the supporting member (Fuchi, see fig. 2), and the first engaging portion and the second engaging portion are configured to sandwich a portion of the supporting member located between the first guide rail and the second guide rail (Fuchi, see fig. 2). 	Regarding claim 5, Kawaguchi in view of Galtier and Fuchi teaches the printing apparatus according to claim 3, wherein the first guide rail and the second guide rail each have a concave shape recessed from the support face, and when, of a pair of inner side surfaces, facing each other in the transport direction, of the first guide rail, an inner side surface closer to the second guide rail is a first inner side surface, and an inner side surface further from the second guide rail is a second inner side surface, and of a pair of inner side surfaces, facing each other in the transport direction, of the second guide rail, an inner side surface closer to the first guide rail is a third inner side surface, and an inner side surface further from the first guide rail is a fourth inner side surface, the first engaging portion has a convex shape protruding from the plate member toward the supporting member, and configured to press the second inner side surface, and the second engaging portion has a convex shape protruding from the plate member toward the supporting member, and configured to press the fourth inner side surface (Fuchi, see fig. 2, Note that the prior art arrangement meets all limitations just as figure 7 of the current application does).
Regarding claim 7, Kawaguchi in view of Galtier teaches the printing apparatus according to claim 6, wherein the maintenance device includes a flushing box (Kawaguchi, fig. 1, item 61) having a receiving opening that is configured to open upward in a vertical direction intersecting with the width direction and the transport direction (Kawaguchi, fig. 1). Kawaguchi in view of Galtier does not teach a dimension of the receiving opening in the transport direction is shorter than a dimension of the edge holder in the transport direction. Fuchi teaches two guide rails for an edge holder that is long in the transport direction (Fuchi, see fig. 2, Note parallel guide rails for edge holder). It would have been obvious to one of ordinary skill in the art at the time of invention to add a second guide rail of the type disclosed by Fuchi to the device disclosed by Kawaguchi in view of Galtier because doing so would allow for a longer edge holder, thereby allowing for a longer range of flatness over the print medium along the conveyance direction. Upon combination, the edge holder would be well longer than a dimension of the flushing box in the transport direction.
 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Galtier as applied to claim 1 above, and further in view of Miwa et al. (8,955,945). 	Regarding claim 8, Kawaguchi in view of Galtier teaches the printing apparatus according to claim 1, comprising: a housing configured to accommodate the carriage, the supporting member, and the edge holder (Note that such a housing is necessarily present). Kawaguchi in view of Hasegawa does not teach wherein the housing has an opening at a position corresponding to the retraction region in the width direction. Miwa teaches this (Miwa, see figs. 1, 3, Note housing 1000 has cover 1001 that corresponds to maintenance station 41 in the width direction in that the opening overlaps the maintenance unit in the width direction). It would have been obvious to add a cover to the housing of Kawaguchi in view of Hasegawa, as disclosed by Miwa, because doing so would allow for access to the interior of the printer for maintenance. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853